REQUESTED BY: Carroll Burling, Senator Nebraska State Legislature
You have requested a formal opinion of this office regarding potential legislation requested by a constituent. You have informed us that the constituent is a manufacturer of continuation cars which you define as "a new automobile manufactured with the exact specifications of a previous model." You are considering legislation that would allow these continuation vehicles to be titled as if they were manufactured in the year of the original vehicle. Your specific question is this: "Does allowing for the titling of these continuation vehicles with the model year 1965 when we know that they have been manufactured some forty years later open the door to fraudulent sales/activity?"
In our view, this is more a policy question to be resolved by the legislature than a question of legal nature. We do note that Nebraska has a series of statutes concerning certificates of title at Neb. Rev. Stat. §§ 60-102 through 60-117, the purpose of which is to "provide a means of identifying motor vehicles, ascertaining motor vehicle owners, and preventing theft of motor vehicles and fraud in the transfer of motor vehicles." Wolfson Car Leasing Company, Inc. v. Weberg, 200 Neb. 420,425, 264 N.W.2d 178, 182 (1978). It appears to us that the titling of these continuation vehicles with a model year other than the year of manufacture could certainly create a significant degree of uncertainty or confusion as to whether such vehicles are new or used vehicles. One could certainly speculate that fraudulent sales or activity could also occur.
Sincerely,
                                       JON BRUNING Attorney General
                                       Lynn A. Melson Assistant Attorney General
APPROVED:
______________________________________ Attorney General
pc: Patrick O'Donnell, Clerk of the Legislature